 



Exhibit 10.60
PATENT SECURITY AGREEMENT
     Patent Security Agreement, dated as of November 30, 2007, by Smith & Wesson
Corp., a Delaware corporation, Thompson/Center Arms Company, Inc., a New
Hampshire corporation, and Bear Lake Holdings, Inc., a Delaware corporation
(collectively, the “Pledgors”), in favor of Toronto Dominion (Texas) LLC, in its
capacity as Administrative Agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the Pledgors are party to a Pledge and Security Agreement, dated
as of November 30, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the
Administrative Agent pursuant to which the Pledgors are required to execute and
deliver this Patent Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Confirmation of Grant of Security Interest in Patent Collateral.
The Pledgors hereby confirm the grant to the Administrative Agent for the
benefit of the Secured Parties in the Security Agreement of a lien on and
security interest in and to all of their right, title and interest in, to and
under all the following Pledged Collateral of the Pledgors:
     (a) Patents of the Pledgors, including but not limited to the Patents
listed on Schedule A attached hereto, in each case whether now owned or existing
or hereafter acquired or arising and wherever located; and
     (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
     SECTION 3. Security Agreement. The Pledgors hereby acknowledge and affirm
that the rights and remedies of the Administrative Agent with respect to the
security interest in the Patents confirmed hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control unless the
Administrative Agent shall otherwise determine.
     SECTION 4. Termination. Upon the payment in full of the Obligations (other
than contingent indemnification obligations) and automatic termination of the
Security Agreement, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form evidencing
the release of the collateral pledge, grant, assignment,

 



--------------------------------------------------------------------------------



 



lien and security interest in the Patents under the Security Agreement and this
Patent Security Agreement.
     SECTION 5. Counterparts. This Patent Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.
[Signature Page Follows]

-2-



--------------------------------------------------------------------------------



 



[Signature Page to Smith & Wesson Corp. Patent Security Agreement]
     IN WITNESS WHEREOF, the Pledgors have caused this Patent Security Agreement
to be executed and delivered by its duly authorized offer as of the date first
set forth above.

           
Very truly yours,

SMITH & WESSON CORP.
      By:   /s/ John A. Kelly        Name:   John A. Kelly        Title:   Vice
President        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John A. Kelly        Name:   John A. Kelly        Title:   Vice
President       
BEAR LAKE HOLDINGS, INC.
      By:   /s/ John A. Kelly        Name:   John A. Kelly        Title:   Vice
President     

          Accepted and Agreed:

TORONTO DOMINION (TEXAS) LLC,
as Administrative Agent
      By:   /s/ Ian Murray        Name:   Ian Murray        Title:   Authorized
Signatory       

 



--------------------------------------------------------------------------------



 



SCHEDULE A
PATENTS
Registered Patents

                          REGISTRATION   REGISTRATION HOLDER   PATENT   NUMBER  
DATE Smith & Wesson Corp.  
Handgun
    D359098     6/6/95 Smith & Wesson Corp.  
Rear sight for a handgun
    D352087     11/1/94 Smith & Wesson Corp.  
Pistol grip
    D325953     5/5/92 Smith & Wesson Corp.  
Handgun
    D377513     1/21/97 Smith & Wesson Corp.  
Two-piece trigger
    D371591     7/9/96 Smith & Wesson Corp.  
Magazine butt plate
    D362044     9/5/95 Smith & Wesson Corp.  
Reversible magazine catch mechanism for handguns
    4899476     2/13/90 Smith & Wesson Corp.  
Retainer for revolver yoke stud
    4934081     6/19/90 Smith & Wesson Corp.  
Integral grip construction for handguns
    4936036     6/26/90 Smith & Wesson Corp.  
Decocking mechanism for a semi-automatic firearm
    5086579     2/1//92 Smith & Wesson Corp.  
Fail safe stop for a drill press control device
    5127775     7/7/92 Smith & Wesson Corp.  
Hinged handcuffs
    5205142     4/27/93 Smith & Wesson Corp.  
Square extractor for the removal of cartridge cases from the chambers of a
revolver
    5218148     6/8/93 Smith & Wesson Corp.  
Fire control mechanism for semi-automatic pistols
    5386659     2/7/95 Smith & Wesson Corp.  
Safety trigger for a firearm
    5402593     4/4/95 Smith & Wesson Corp.  
Butt plate assembly for handgun magazines
    5438783     8/8/95 Smith & Wesson Corp.  
Magazine safety
    5438784     8/8/95 Smith & Wesson Corp.  
Magazine cartridge guide
    5615505     4/1/97 Smith & Wesson Corp.  
Semi-automatic pistol
    5717156     2/10/98 Smith & Wesson Corp.  
Firearm having chamber status indicator and firearm retrofitting method
    6161322     12/19/00 Smith & Wesson Corp.  
Biometrically activated lock and enablement system
    6260300     7/17/01 Smith & Wesson Corp.  
Firearm frame and barrel assembly, method of assembling and assembly tool
    6266908     7/31/01 Smith & Wesson Corp.  
Process for treating metal workpieces
    6267825     7/31/01

 



--------------------------------------------------------------------------------



 



                          REGISTRATION   REGISTRATION HOLDER   PATENT   NUMBER  
DATE Smith & Wesson Corp.  
Firing control system for non-impact fired ammunition
    6286241     9/11/01 Smith & Wesson Corp.  
A security apparatus for a firearm
    6286242     9/11/01 Smith & Wesson Corp.  
Firearm having an intelligent controller
    6321478     11/27/01 Smith & Wesson Corp.  
Blast shield apparatus and method of assembly for a revolver
    6330761     12/18/01 Smith & Wesson Corp.  
Backstrap module for a firearm
    6345461     2/12/02 Smith & Wesson Corp.  
Firing mechanism for use in a firearm having an electronic firing probe for
discharging non-impact fired ammunition
    6345462     2/12/02 Smith & Wesson Corp.  
Authorization module for activating a firearm and method of using same
    6357156     3/19/02 Smith & Wesson Corp.  
Firing control system for non-impact fired ammunition
    6357157     3/19/02 Smith & Wesson Corp.  
Security apparatus for authorizing use of a non-impact firearm
    6360468     3/26/02 Smith & Wesson Corp.  
An electronically fired revolver utilizing percussively actuated cartridges
    6360469     3/26/02 Smith & Wesson Corp.  
Firing probe for use in a non-impact firearm
    6360470     3/26/02 Smith & Wesson Corp.  
Ammunition magazine for use in a firearm adapted for firing non-impact detonated
cartridges
    6370806     4/16/02 Smith & Wesson Corp.  
Firing pin block for pistol
    6374526     4/23/02 Smith & Wesson Corp.  
A modular firearm and method for making the same
    6393751     5/28/02 Smith & Wesson Corp.  
Electric firing probe for detonating electrically-fired ammunition in a firearm
    6397508     6/4/02 Smith & Wesson Corp.  
Slide assembly for a firearm
    6405473     6/18/02 Smith & Wesson Corp.  
Electronic sight assembly for use with a firearm
    6412208     7/2/02 Smith & Wesson Corp.  
A security apparatus for use in a firearm
    6421944     7/23/02 Smith & Wesson Corp.  
A trigger assembly for use in a firearm having a security apparatus
    6425199     7/30/02

 



--------------------------------------------------------------------------------



 



                          REGISTRATION   REGISTRATION HOLDER   PATENT   NUMBER  
DATE Smith & Wesson Corp.  
Method of assembling a firearm having a security apparatus
    6430860     8/13/02 Smith & Wesson Corp.  
Backstrap module configured to receive components and circuitry of a firearm
capable of firing non-impact fired ammunition
    6434875     8/20/02 Smith & Wesson Corp.  
Magazine safety
    6457271     10/1/02 Smith & Wesson Corp.  
Firearm having chamber status indicator and firearm retrofitting method
    6493977     12/17/02 Smith & Wesson Corp.  
Magazine safety
    6519887     2/18/03 Smith & Wesson Corp.  
Revolver-safety lock mechanism
    6523294     2/25/03 Smith & Wesson Corp.  
Backstrap assembly for an electronic firearm
    6523296     2/25/03 Smith & Wesson Corp.  
Scandium containing aluminum alloy firearm
    6557289     5/6/03 Smith & Wesson Corp.  
Electronically fired revolver utilizing a latch mechanism between trigger and
hammer to implement firing
    6571502     6/3/03 Smith & Wesson Corp.  
Firearm frame and barrel assembly
    6574898     6/10/03 Smith & Wesson Corp.  
Firearm having chamber status indicator and firearm retrofitting method
    6622411     9/23/03 Smith & Wesson Corp.  
Scandium containing aluminum alloy firearm
    6711819     3/30/04 Smith & Wesson Corp.  
Firearm including biometric skin sensor
    6711843     3/30/04 Smith & Wesson Corp.  
Apparatus and method for removing the slide of a semi-automatic pistol
    6865979     3/15/05 Smith & Wesson Corp.  
Compact locking block for semi-automatic pistols
    6993864     2/7/06 Smith & Wesson Corp.  
Cylinder retaining mechanism
    7059075     6/13/06 Smith & Wesson Corp.  
Magazine and slide lever assembly for a semi-automatic firearm
    7069683     7/4/06 Smith & Wesson Corp.  
Apparatus and method for removing the slide of a semi-automatic pistol
    7140141     11/28/06 Smith & Wesson Corp.  
Double locking handcuffs
    7251964     08/07/07 Smith & Wesson Corp.  
Firing mechanism for semi-automatic pistols
    7194833     03/27/07 Smith & Wesson Corp.  
Rimfire extractor for a revolver
    7263795     09/04/07

 



--------------------------------------------------------------------------------



 



                          REGISTRATION   REGISTRATION HOLDER   PATENT   NUMBER  
DATE Smith & Wesson Corp.  
Revolver for firing high velocity ammunition
    7254913     08/14/07 Smith & Wesson Corp.  
Blast Shield Apparatus and Method of Assembly for a Revolver
    6330761     12/18/01 Bear Lake Holdings, Inc.  
Hammer Block Device
    4854065     08/08/89 Bear Lake Holdings, Inc.  
Fire Control Mechanism for a Firearm
    5615507     04/01/97 Bear Lake Holdings, Inc.  
Barrel for Muzzle Loading Firearm
    5639981     06/17/97 Bear Lake Holdings, Inc.  
Fire Control System for Firearms
    5680722     10/28/97 Bear Lake Holdings, Inc.  
Barrel for Muzzle Loading Firearm
    5782030     07/21/98 Bear Lake Holdings, Inc.  
Ignition Assembly for Muzzle Loading Firearm
    5907920     06/01/99 Bear Lake Holdings, Inc.  
Breech Plug for Muzzle Loading Firearm
    6219951     04/24/01 Bear Lake Holdings, Inc.  
Breech Plug for Muzzle Loading Firearm
    6532692     03/18/03 Bear Lake Holdings, Inc.  
Lever-Operated Breechlock for Muzzle-Loading Firearm
    6604311     08/12/03 Thompson Center Arms Company, Inc.  
Ramrod for a Muzzle-Loading Firearm
    6145235     11/14/00 Thompson Center Arms Company, Inc.  
Firearm Hammer with Adjustable Spur
    7140138     11/28/06 Thompson Center Arms Company, Inc.  
Muzzle Loading Rifle with Movable Extractor
    7257917     08/21/07

 



--------------------------------------------------------------------------------



 



Patent Applications

                          APPLICATION   APPLICATION HOLDER   PATENT   NUMBER  
DATE Smith & Wesson Corp.  
High velocity ammunition system and firearm
    20060011092     5/25/05 Smith & Wesson Corp.  
Firearm frame with configurable grip
    20060150467     12/22/05 Smith & Wesson Corp.  
Firearm with modular sear and trigger mechanism housings
    20060156607     12/22/05 Smith & Wesson Corp.  
Positive striker lock safety for use with a firearm
    20060162220     12/22/05 Smith & Wesson Corp.  
Fire control mechanism for a firearm
    20060248772     12/22/05 Smith & Wesson Corp.  
Locking apparatus for a firearm
    20060191182     12/22/05 Smith & Wesson Corp.  
Wire brushing for use with a firearm barrel
    2006085508     12/22/05 Smith & Wesson Corp.  
Apparatus and method for firearm takedown
    20060249014     12/22/05 Smith & Wesson Corp.  
Firearm extractor mechanism
    20060185212     12/22/05 Smith & Wesson Corp.  
Objective lens assembly for telescopic device
  Serial No. 09/902,807   7/12/01 Smith & Wesson Corp.  
Compensation system for a firearm
  Serial No. 10/773,500   2/6/04 Thompson Center Arms Company, Inc.  
Muzzle Loading Rifle with Removable Breech Plug
    20070137084     06/21/07 Thompson Center Arms Company, Inc.  
Muzzle Loading Rifle with Breech Plug Having Gas Seal Facility
    20070163162     07/19/07 Thompson Center Arms Company, Inc.  
Rifle Stock with Recoil Absorption Facility
    20070175077     08/02/07 Thompson Center Arms Company, Inc.  
Lubricant Distribution Facility for Threaded Rifle Breech
  Serial No. 11/505,212   08/15/06 Thompson Center Arms Company, Inc.  
Muzzle Loading Rifle with Removable Breech Plug
  Serial No. 11/649,458   01/03/07

 